SEE, Justice.
This Court granted certiorari review to address the sole issue whether Dunlop Tire Corporation (“Dunlop”) is entitled to set off a $25,000 “service award” against the amount of a workers’ compensation judgment for an injured Dunlop employee. The Court of Civil Appeals held that Dunlop was not entitled to a set-off for the service award. Dunlop Tire Corp. v. Robinson, 719 So.2d 1181 (Ala.Civ.App.1997). In light of this Court’s recent decision in Ex parte Dunlop Tire Corp., 706 So.2d 729 (Ala.1997), we reverse that portion of the judgment of the Court of Civil Appeals that disallowed the set-off, and we remand the case.
REVERSED AND REMANDED.
HOOPER, C.J., and ALMON, HOUSTON, and COOK, JJ., concur.